Summary prospectus supplement August 29, 2012 Putnam International Value Fund Summary Prospectus dated October 30, 2011 The section Your fund’s management is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment Advisor Putnam Investment Management, LLC Portfolio Manager Darren Jaroch, Portfolio Manager, portfolio manager of the fund since 2009 Assistant Portfolio Manager Karan Sodhi, Analyst, assistant portfolio manager of the fund since 2012 276885 8/12
